

115 HR 3261 IH: North Korea Follow the Money Act
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3261IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mrs. Torres (for herself, Mrs. Wagner, and Mr. Evans) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo direct the Director of National Intelligence to produce a national intelligence estimate of the
			 revenue sources of the North Korean regime, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Korea Follow the Money Act. 2.National intelligence estimate of North Korean sources of revenue (a)FindingsCongress makes the following findings:
 (1)Although, as a result of the work of the Bureau on Energy and Resources, the Department of State has made significant progress in identifying North Korea’s revenues from coal exports, the United States Government as a whole lacks sufficient comprehension of how North Korea generates and expends revenue.
 (2)It is critical to track the revenue sources of the North Korean regime in order to target sanctions and thwart further advancement of North Korea’s nuclear weapons program.
 (3)Specific information regarding revenue sources and means that the North Korean regime has for repatriating capital will allow sanctions experts at the Department of the Treasury and the Department of State to focus the full might of the financial power of the United States on stopping North Korea’s nuclear ambitions.
 (b)Estimate requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State and the Secretary of the Treasury, shall produce a national intelligence estimate of the revenue sources of the North Korean regime. Such estimate shall include revenue from the following sources:
 (1)Trade in coal, iron, and iron ore. (2)The provision of fishing rights to North Korean territorial waters.
 (3)Trade in gold, titanium ore, vanadium ore, copper, silver, nickel, zinc, or rare earth minerals, and other stores of value.
 (4)Trade in textiles. (5)Sales of conventinal defense articles and services.
 (6)Sales of controlled goods, ballistic missiles, and other associated purposes. (7)Other types of manufacturing for export, as the Director of National Intelligence considers appropriate.
 (8)The exportation of workers from North Korea in a manner intended to generate significant revenue, directly or indirectly, for use by the government of North Korea.
 (9)The provision of non-humanitarian goods (such as food, medicine, and medical devices) and services by other countries.
 (10)The provision of services, including banking and other support, including by entities located in the Russian Federation, China, and Iran.
 (11)Online commercial activities of the Government of North Korea, including online gambling. (12)Criminal activities, including cyber-enabled crime and counterfeit goods.
 (c)ElementsThe estimate required under subsection (b) shall include an identification of each of the following:
 (1)The sources of North Korea’s funding. (2)Financial and non-financial networks, including supply chain management, transportation, and facilitation, through which North Korea accesses the United States and international financial systems and repatriates and exports capital, goods, and services; and
 (3)the global financial institutions, money services business, and payment systems that assist North Korea with financial transactions.
 (d)Submittal to CongressUpon completion of the estimate required under subsection (b), the Director of National Intelligence shall submit to the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Development, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate a copy of such estimate.
			